Citation Nr: 0123263	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  98-12 421A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to VA benefits for birth defects of the veteran's 
children claimed to be the result of his exposure to Agent 
Orange while in service. 


REPRESENTATION

Appellant represented by:	José M. Vázquez Balasquide, 
Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran had verified active service from December 1966 to 
December 1969.  He died in December 1997 and the appellant is 
his surviving spouse. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, Puerto Rico (hereinafter RO).  In January 
2001, a hearing was held at the RO before the undersigned 
member of the Board, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
1991 & Supp. 2001).  
 
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO. 

2.  Prior to the veteran's death, service connection was in 
effect for prostate cancer due to exposure to Agent Orange; 
service connection for the cause of the veteran's death was 
also granted.  

3.  It is not demonstrated or alleged that the any of the 
appellant's children have spina bifida or that any of them 
have this condition as a result of the veteran's exposure to 
Agent Orange during his service in Vietnam.  

4.  VA benefits for birth defects of the veteran's children, 
other than spina bifida, are not available under the law or 
regulations. 

CONCLUSION OF LAW

There is no legal entitlement to VA benefits for birth 
defects of the veteran's children claimed to be the result of 
his exposure to Agent Orange while he was in service.  38 
U.S.C.A. §§ 1801-1806, 7104(c) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.814 (2000); Sabonis v. Brown, 6 Vet. App. 426, 
430, (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As it will be further explained below, the Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the appellant is 
required in order to comply with the duty to assist mandated 
by statute, to include the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)), and implementing regulations 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  

According to the law, the VA shall pay a monthly allowance, 
based upon the level of disability, to or for a child who has 
been determined to be suffering from spina bifida and who is 
a child of a Vietnam veteran.  38 U.S.C.A. §§ 1801-1806; 38 
C.F.R. § 3.814.  Health care shall also be provided by VA to 
a child of a Vietnam veteran who is suffering from spina 
bifida.  38 U.S.C.A. § 1803.  "Spina bifida," in the 
context of this law, means any form and manifestation of 
spina bifida except spina bifida occulta.  38 U.S.C.A. § 
1802; 38 C.F.R. § 3.814(c)(3).  A "Vietnam veteran," for 
purposes of this benefit, is an individual who performed 
active military service in the Republic of Vietnam during the 
period from January 9, 1962 to May 7, 1975.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.814(c)(1).  Spina bifida is the only disability 
for which monetary benefits or health care may be extended to 
a child of a Vietnam veteran under the provisions of 
38 U.S.C.A. §§ 1801-1806.  

In this case, there is no dispute that the veteran served in 
Vietnam during the war.  In addition, prior to veteran's 
death, service connection was in effect for prostate cancer 
due to exposure to Agent Orange.  Service connection for the 
cause of the veteran's death was also granted.  

In written argument and sworn testimony presented at the 
January 2001 hearing, it has been contended that the 
veteran's children have various disabilities that are the 
result of his exposure to Agent Orange in Vietnam, and it is 
requested that VA provide medical services for these 
conditions.  However, it is not contended, nor is it shown by 
any evidence of record, that the veteran's children suffer 
from spina bifida.  Thus, while the Board is sympathetic to 
the appellant's arguments, a review of the controlling legal 
criteria reveals no provisions under which the benefits 
sought may be granted.  

The Board is bound by the applicable law and regulations of 
the Department, 38 U.S.C.A. § 7104(c) (West 1991), as well as 
the precedent decisions of the Court.  Where the law and not 
the evidence is dispositive of the issue before the Board, as 
in this case for the reasons discussed above, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Inasmuch as there is no legal basis to 
award VA benefits under title 38, United States Code, for 
birth defects of veterans children, other than spina bifida, 
based on his exposure to Agent Orange or other herbicides 
while in service, the appeal as to this issue must fail.

With respect to the above, the Board finds that 
notwithstanding the recent amendments to title 38 of the U. 
S. Code enacted by the VCAA, no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
the amended "duty to notify" and "duty to assist" 
provisions of the VCAA specifically provide that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Regarding the "duty to notify," 
the Board finds that the RO's development letter and 
statement of the case furnished to the appellant and her 
representative in connection with this claim provided more 
than sufficient notice of the kind of information she would 
need with respect to the claim.  Furthermore, with regard to 
the duty to assist, the Board has found herein that the claim 
lacks merit under the law and applicable regulations 
governing entitlement to VA benefits, and as indicated, the 
Board concludes that there is no reasonable possibility that 
further assistance or development will result in a grant of 
the benefits sought.


ORDER

Entitlement to VA benefits for birth defects of the veteran's 
children claimed to be the result of his exposure to Agent 
Orange while in service is denied. 




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals





 

